Citation Nr: 0029361	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle disability.

2.  Entitlement to a rating in excess of 10 percent for right 
acromioclavicular (AC) joint disability.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1. The veteran has moderate limitation of motion of the right 
ankle.  

2.  The veteran's right arm is his minor upper extremity.

3.  The veteran has functional limitation of motion of the 
right arm at the shoulder level.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 20 
percent for right AC joint disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71(a), Diagnostic 
Code 5201 (2000).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for right ankle disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As reflected in a written statement submitted with a May 1999 
VA Form 9, the veteran claims entitlement to a 20 percent 
rating for right shoulder disability, and a 20 percent rating 
for and right ankle disability.  Both disabilities are 
currently rated as 10 percent disabling.

Service medical records show the veteran bruised the right 
shoulder blade area in May 1984, resulting in mid-thoracic 
right-sided nerve irritation.  He again injured his right 
shoulder in a soccer game in November 1988, preventing normal 
motion or weight bearing.  X-rays of the clavicle area were 
negative.  He injured his right collarbone area playing 
football in October 1990.   Upon examination, tenderness of 
the right clavicle was noted.  In April 1994 he injured his 
shoulder playing soccer, and could not lift his arm over his 
head.  Crepitus and limited range of motion were noted on 
physical examination.  In July 1994 he again injured his 
shoulder.  X-rays were negative, though some crepitus was 
noted upon range of motion.  An April 1997 service discharge 
examination report reflects that the veteran had pain in the 
area of the right shoulder joint, with normal range of 
motion.  In July 1997 he experienced a shoulder contusion 
while playing softball.  He complained of pins-and-needles 
sensations up to his collarbone.  Upon physical examination, 
the right clavicle was very soft and tender.  The assessments 
were right shoulder contusion and degenerative joint disease.

Service medical records also show that the veteran fractured 
his right ankle playing football in November 1989.  He was 
temporarily profiled to allow the ankle fracture to heal.  In 
February 1990, during follow-up treatment, he was noted to 
have poor balance and kinesthesia.  The diagnosis was 
kinesthesia deficit right ankle, status post fracture 1989.  
He received physical therapy for problems with walking in 
February and March 1990.  In September 1996 he inverted his 
right ankle while running, resulting in swelling.  The April 
1997 service discharge examination report shows that he had 
weakness of both ankles.  He was noted to have experienced 
ankle sprains, as well as a fracture of the right ankle. 

During an April 1999 VA examination, the veteran indicated he 
had problems with motion of the right arm not because of loss 
of motion, but because motion was limited by pain.  He 
indicated that the arm did not lock, and motion above the 
head was possible, but that the pain made pushing things away 
from him, doing pushups, or lifting objects overhead 
difficult.  During the examination of the left elbow, the 
veteran's left arm was noted to be the major extremity.

Examination of the shoulders revealed a normal range of 
motion of both shoulders.  He abducted and forward flexed 90 
degrees, and externally rotated to 45 degrees.  He had 
internal rotation of 80 to 90 degrees. He could get both 
hands behind his back.  All of the right shoulder problems 
were in the right acromioclavicular (AC) joint, which was 
slightly elevated compared to the left, and very tender to 
touch.  The examiner found that the veteran had a mild 
disruption of the AC joint.  He was found to have 
degenerative joint disease of the right AC joint and was 
advised to be seen in the orthopedic clinic for further 
evaluation.  X-rays revealed mild degenerative changes to the 
AC joints bilaterally.
 
Also during the April 1999 VA examination, with respect to 
the right ankle, the veteran indicated that he had trouble 
with long periods of standing.  He said he was better if he 
kept moving, so that, for example, he could play 18 holes of 
golf, although his ankle would be somewhat sore and stiff 
afterwards.  He said walking was not a particular problem in 
a level area, but walking on uneven ground caused aching and 
stiffness in the ankle.

Upon objective examination, the veteran was able to heel and 
toe walk.  Objective findings included right ankle 
dorsiflexion of 10 degrees compared to 15 degrees on the 
left.  Plantar flexion was 30 degrees on the right compared 
to 40 degrees on the left.  Inversion was 30 degrees on both 
sides, and eversion was 10 degrees on both sides.  The rest 
of the examination of the foot was within normal limits.  He 
had some tenderness around the lateral malleolus.  Both 
ankles were the same in circumference, 10 degrees by 
measurement.  He also had a little tenderness in the 
anterolateral aspect of the right ankle joint, but this did 
not seem to be significant.  X-rays revealed mild 
degenerative changes to the right ankle.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The veteran's right AC joint disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under this diagnostic code, a rating of 20 percent is 
warranted for dislocation of the affected joint, or nonunion 
of the affected joint with loose movement.  A rating of 10 
percent is warranted for dislocation without loose movement, 
or for malunion of the affected joint.  

None of the disabilities listed in Diagnostic Code 5203 has 
been revealed by physical examination or X-rays.  The Board 
finds that the more appropriate rating code in this case is 
38 C.F.R. § 4.71a, Diagnostic Code 5201, the diagnostic code 
for limitation of motion of the arm.  In accordance with the 
finding at the April 1999 VA examination that the veteran's 
left upper extremity is his major extremity, the Board infers 
that the right upper extremity is the minor extremity.  Under 
Diagnostic Code 5201, where the minor extremity is being 
evaluated, limitation of motion to 25 degrees from the side 
is rated as 30 percent disabling, while limitation of motion 
midway between the side and shoulder level, or at the 
shoulder level, is rated as 20 percent disabling.  

The Board is persuaded by the objective physical findings and 
complaints of record that a 20 percent rating for limitation 
of motion of the right arm is warranted in this case.  The 
veteran experienced significant inservice injuries to the AC 
joint.  He had pain in the area of the shoulder joint during 
his April 1997 service discharge examination, and the right 
AV joint was slightly elevated and very tender to the touch 
upon during the VA examination in April 1999.  The veteran 
was noted to have a mild disruption of the AV joint during 
the VA examination, and X-rays showed mild arthrosis of the 
joint.  Although range of motion was described as normal, the 
examiner either did not evaluate motion above the shoulder 
level or found that the veteran did not have motion above the 
shoulder level (the report is not clear on this point).  Nor 
did the discussion of range of motion include specific 
findings with respect to pain or other limiting factors.  In 
any event, the overall disability picture is consistent with 
the veteran's complaints of being functionally limited in 
using his right shoulder for overhead tasks or for pushing 
outwards.  Accordingly, the Board finds a rating of 20 
percent for limitation of motion of the arm is warranted.  
The action of the Board is a full grant of the benefit sought 
on appeal with respect to this issue.  Moreover, the Board 
notes that while the findings are not perfectly clear as to 
limitation of motion above shoulder level, they are clear as 
to the presence of a still greater degree of disability.  It 
is not argued or shown that motion of the arm is actually or 
functionally limited to 25 degrees from the side as is 
required for a 30 percent rating.
 
The veteran's right ankle disability is currently rated as 10 
percent disabling under the criteria of 39 C.F.R. § 4.71a, 
Diagnostic Code 5271, the diagnostic code for limitation of 
motion of the ankle.  This diagnostic code is directly 
descriptive of the primary component of the veteran's right 
ankle disability and is therefore the most appropriate 
diagnostic code for evaluation of this disability.  Under 
this diagnostic code, a rating of 10 percent is warranted for 
moderate limitation of motion, while a rating of 20 percent 
is warranted for marked limitation of motion.  

The April 1999 VA examination revealed moderate limitation of 
motion of the right ankle -- objective findings included 
right ankle dorsiflexion of 10 degrees compared to 15 degrees 
on the left.  Plantar flexion was 30 degrees on the right 
compared to 40 degrees on the left.  Inversion was 30 degrees 
on both sides, and eversion was 10 degrees on both sides.  
Also, the veteran had some tenderness around the joint.  
During the examination, the veteran indicated that pain and 
stiffness limited his ability to stand or walk.  However, by 
his own account, he was able to play 18 holes of golf, albeit 
with some stiffness and soreness afterwards.  In the Board's 
view, even taking into account the pain and fatigability 
found on examination and described by the veteran, the level 
of impairment shown and described is not commensurate with a 
finding of "marked" limitation of motion of the right 
ankle, so that the next higher rating of 20 percent is not 
warranted for right ankle disability in this case.

In the present case, there is no indication that the 
veteran's level of right ankle or right AC joint disability 
has changed during the pendency of the veteran's claim.  
Thus, this would not be an appropriate case for "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the veteran has contended that he 
is entitled to an additional 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5009.  The Board notes that 
the provisions to which the veteran refers allow for a rating 
of 10 percent only where the limitation of motion of the 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5002, 5003, 5009.  Since the veteran is in 
receipt of compensable ratings under the appropriate 
diagnostic codes for limitation of motion, these provisions 
are not for application in this case.


ORDER

A rating of 20 percent for right AC joint disability is 
granted.

A rating in excess of 10 percent for right ankle disability 
is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


